      Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    SABRINA HARRIS                                               CIVIL ACTION

    VERSUS                                                          NO. 18-1823

    DOLLAR TREE STORES, INC.                                   SECTION “R” (1)



                          ORDER AND REASONS


       Defendant moves for summary judgment. 1 Because there is no genuine

dispute of material fact as to defendant’s liability under Louisiana’s

merchant slip-and-fall statute, the Court grants defendant’s motion.



I.     BACKGROUND

       This case arises from a slip-and-fall. On May 15, 2016, plaintiff was

shopping at a Dollar Tree in New Orleans, Louisiana.2 Plaintiff contends that

after she picked a pair of goggles from a store shelf, 3 she slipped on a slimy

substance and fell to the floor.4 Plaintiff asserts that the fall injured her knee,

back, foot, and other parts of her body. 5


1      See R. Doc. 34.
2      See R. Doc. 1-4 at 1 ¶ II.
3      See R. Doc 34-4 at 3 (Harris Deposition 79:17-19).
4      See id. at ¶ III.
5      See R. Doc. 1-4 at 2 ¶ IV.
     Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 2 of 13




      Plaintiff submitted a surveillance video that captures the incident.6

The video includes footage of the Dollar Tree store from 4:29 p.m. to 5:30

p.m. on the day that plaintiff’s alleged injury occurred. From 4:29 p.m. to

5:07 p.m., the video shows several customers walking up and down the aisle

where plaintiff later falls. 7 The video does not show any of those customers

falling to the floor. No wet substance is visible on the video at any time.

      At 5:07 p.m., plaintiff appears on the video.8 The video shows plaintiff

walking from one end of the aisle to the other. After walking past the area

where she later slips, the video shows plaintiff examining an item on the

shelf. 9 Next, plaintiff takes three steps back in the direction she came. 10 On

her third step, the video shows plaintiff’s right foot slipping forward and

plaintiff falling to the ground in a split-like position. 11 At 5:11 pm, the video

shows a man helping plaintiff to her feet, 12 and at 5:13 p.m., the same man

wipes the area where plaintiff slipped with paper towels.13




6     See R. Doc. 29-1 (video evidence).
7     See id.
8     See id. at 17:07:28.
9     See id. at 17:07:45.
10    See id. at 17:08:34.
11    See id. at 17:08:47.
12    See id. at 17:11:50.
13    See id. a 17:13:16.
                                     2
      Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 3 of 13




       In her deposition, plaintiff testified that after she fell, she saw a clear

substance on the floor. 14 She testified that she did not know how the

substance came to be on the floor. 15 Plaintiff also testified that she did not

know how long the substance had been on the floor. 16

       On May 10, 2017, plaintiff sued Dollar Tree in the Civil District Court

for the Parish of Orleans.17 Plaintiff seeks damages for medical expenses,

physical pain and suffering, mental anguish, loss of enjoyment of life, and

lost wages.18 Defendant now moves for summary judgment. 19



II.    LEGAL STANDARD

       Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence




14     See R. Doc 34-4 at 7 (Harris Deposition 83:19).
15     See id. at 7 (Harris Deposition 90:17).
16     See id. at 7 (Harris Deposition 90:19).
17     See R. Doc. 1-4.
18     See id.
19     See R. Doc. 34.
                                        3
     Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 4 of 13




in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting

10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).

      If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. Co. v. Lease, 755 F. Supp.

948, 951 (D. Colo. 1991)). The nonmoving party can then defeat the motion

by either countering with evidence sufficient to demonstrate the “existence

of a genuine dispute of material fact,” or by “showing that the moving party’s


                                       4
       Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 5 of 13




evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

        If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.     The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).



III. DISCUSSION

        Louisiana statutory law governs the “[b]urden of proof in claims

against merchants” when a plaintiff alleges that the merchant’s negligence


                                       5
     Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 6 of 13




caused the plaintiff to be injured in a fall on the merchant’s premises. See

La. R.S. 9:2800.6. Under the statute, a plaintiff must prove, among other

things, that “[t]he merchant either” (1) “created” or (2) “had actual or

constructive notice of the condition which caused the damage, prior to the

occurrence.” La. R.S. 9:2800.6(B)(2); Deshotel v. Wal-Mart Louisiana,

L.L.C., 850 F.3d 742, 748 (5th Cir. 2017) (“[P]laintiffs must prove either

creation of the hazard or actual or constructive notice thereof.” (emphases in

original)).

      The Fifth Circuit has observed that this “statute ‘places a heavy burden

of proof on plaintiffs’ in slip and fall cases.” Bagley v. Albertsons, Inc., 492

F.3d 328, 330 (5th Cir. 2007) (quoting Jones v. Brookshire Grocery Co., 847

So. 2d 43, 48 (La. App. 2 Cir. 2003)). A plaintiff cannot meet this burden

through “mere speculation.” See Bearb v. Wal-Mart, 534 F. App’x 264, 265

(2013) (affirming grant of summary judgment where plaintiff “offer[s] only

speculation . . . [that] Wal-Mart created the condition because it resulted

from either a leaking skylight or wet shopping carts . . . .”); Bagley, 492 F.3d

at 330 (“‘Mere speculation or suggestion is not sufficient to [show

constructive notice] . . . .’” (quoting Allen v. Wal-Mart Stores, Inc., 850

So.2d 895, 898-99 (La. App. 2 Cir. 2003))).




                                       6
     Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 7 of 13




      Here, plaintiff argues that there are genuine issues of material fact as

to whether Dollar Tree “created” the hazardous condition, 20 and as to

whether Dollar Tree had “constructive notice” of the hazardous condition. 21

La. R.S. 9:2800.6(B)(2). The Court considers each issue in turn.

      A.    Creating the Hazardous Condition

      Plaintiff first argues that there is a genuine issue of material fact as to

whether Dollar Tree created the hazardous condition. On this point, plaintiff

relies on the Fifth Circuit’s decision in Deshotel v. Wal-Mart Louisiana,

L.L.C., 850 F.3d 742, 748 (5th Cir. 2017).22 In Deshotel, the Fifth Circuit

found that there was a genuine issue of material fact as to whether the

defendant, Wal-Mart, created the hazardous condition at issue—a wet floor.

Id. at 747. The Fifth Circuit reversed the district court’s grant of summary

judgment, noting that Wal-Mart failed to fix a “known leaky roof, leading to

the . . . hazardous puddles on the floor.” Id. at 748. The Fifth Circuit held

that a defendant could be liable for creating a hazardous condition if the

defendant is “responsible for maintaining the area where the hazardous

condition was manifest.” Id. at 747-48.




20    See R. Doc. 43 at 7.
21    See id. at 8.
22    See id. at 7.
                                       7
     Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 8 of 13




      Plaintiff argues that, like Deshotel, defendant here has a responsibility

to maintain its own floors. 23 Plaintiff points to interrogatories in which

defendant indicates that all Dollar Tree employees are responsible for

maintaining and monitoring the premises for potential hazards. 24           In

plaintiff’s view, defendant’s responsibility to maintain its own floors creates

a genuine dispute of material fact as to whether Dollar Tree created the

hazardous condition. 25

      Plaintiff’s argument misconstrues Deshotel. Even if Dollar Tree is

responsible for maintaining its own floors, plaintiff still must point to

evidence, absent speculation, suggesting that the defendant created the

hazardous condition. Another Fifth Circuit decision, Bearb v. Wal-Mart, is

instructive. Like the plaintiff in Deshotel, the plaintiff in Bearb alleged she

was injured from slipping on a wet floor at Wal-Mart. But in Bearb, “the only

evidence that a leaky skylight created a puddle on the floor was ‘speculation

and [the plaintiffs’] own unsubstantiated statements.’” Deshotel, 850 F.3d

at 746 (quoting    Bearb, 534 F. App’x at 265).       The plaintiff in Bearb

contended that the wet floor could have been either the result of a leaking

skylight or wet shopping carts. Id. at 265. Plaintiff’s speculation, the Fifth


23    See R.Doc. 43 at 7.
24    See R. Doc. 43-1 (Dollar Tree’s Answer to Interrogatory No. 6).
25    See R. Doc. 43 at 7.
                                      8
      Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 9 of 13




Circuit found, precluded her from creating a genuine dispute of material fact

on the issue of whether the defendant created the hazardous condition. Id.

       Plaintiff points to no evidence suggesting that Dollar Tree created a

hazardous condition.       The surveillance video does not show any wet

substance on the floor, and plaintiff does not contend that it does. Moreover,

plaintiff testified that she did not know how the substance came to be on the

floor. 26   As a result, plaintiff’s argument that Dollar Tree created the

hazardous condition is mere speculation, unsupported by any evidence in the

record. Ross v. Schwegmann Giant Super Markets, Inc., 734 So.2d 910, 913

(La. App. 1 Cir. 1999) (affirming a district court’s grant of summary judgment

because there was “no evidence that would establish that the [hazardous

condition] found its way onto the floor because of an act by a Schwegmann

employee”); see also Bearb, 534 F. App’x at 265 (affirming district court’s

grant of summary judgment where plaintiff “offer[s] only speculation . . .

[that] Wal-Mart created the condition because it resulted from either a

leaking skylight or wet shopping carts . . . .”). Plaintiff fails to create an issue

of material fact as to whether Dollar Tree created the hazardous condition.




26     See id. at 7 (Harris Deposition 90:17).
                                        9
    Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 10 of 13




      B.    Constructive Notice

      A plaintiff demonstrates constructive notice when “the claimant has

proven that the condition existed for such a period of time that it would have

been discovered if the merchant had exercised reasonable care.” La. R.S.

9:2800.6(C)(1). Importantly, “[t]he statute does not allow for the inference

of constructive notice,” absent some showing of the existence of the

condition prior to plaintiff’s fall. See White v. Wal-Mart Stores, Inc., 699

So.2d 1081, 1084 (La. 1997); see also Leger v. Wal-Mart La., LLC, 343 F.

App’x 953, 954 (5th Cir. 2009) (holding that the plaintiff must make a

“positive showing of the existence of the condition” for some time period

“prior to the fall”). “‘Mere speculation or suggestion’ is not sufficient to

[show constructive notice].” Bagley, 492 F.3d at 330 (quoting Allen, 850

So.2d at 898-99). “[C]ourts will not infer constructive notice . . . where the

plaintiff’s allegations are ‘no more likely than any other potential scenario.’”

Id. (quoting Allen, 850 So.2d at 898-99).

      Plaintiff argues that the video evidence creates a genuine issue of

material fact as to constructive notice. Specifically, plaintiff asserts that

because the video shows the aisle for thirty-nine minutes before her fall, and

because the video does not show an employee cleaning the aisle during that




                                      10
      Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 11 of 13




thirty-nine-minute period, the hazardous condition must have existed for at

least thirty-nine minutes.27

       In effect, plaintiff asks this Court to do what it may not do—find

constructive notice based on inferences unsupported by the record. In a

similar case, Taylor v. Wal-Mart Stores, Inc., 464 F. App’x 337, 339 (5th Cir.

2012), the Fifth Circuit affirmed a district court’s grant of summary

judgment, noting that “[t]he video merely shows the passage of time and

lacks any visual evidence of a wet substance on the floor.” Id. The Fifth

Circuit reiterated that the plaintiff failed to meet her burden to show

constructive notice because “[t]he video does not show someone or

something creating the wet substance; it does not show others slipping or

avoiding the area; it shows no one making a failed attempt to clean or secure

the area.” Id. The Taylor court reasoned that, to assume the substance

preexisted the video footage, would ask the court “to draw a series of

impermissible inferences unsupported by [the] summary judgment record.”

Id.

       The Fifth Circuit reached a similar result in Peterson v. Brookshire

Grocery Co., 751 F. App’x 533, 537 (5th Cir. 2018). There, the plaintiff argued

that a surveillance video, showing the area of plaintiff’s fall for twenty-two


27     See R. Doc. 43 at 6-7.
                                      11
    Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 12 of 13




minutes leading up to the incident, created a genuine issue of material fact

as to constructive notice. Id. The Fifth Circuit noted that “[t]he source of the

liquid is not discernable from the surveillance video” and that “speculation

and negative reasoning are not sufficient to carry [plaintiff’s] burden of

putting forth ‘positive evidence’ that the damage-causing condition existed

for a period of time sufficient to demonstrate constructive notice.” Id. at 538

(quoting Bagley, 492 F.3d at 330). As in Taylor and Peterson, plaintiff’s

surveillance video and speculation do not amount to a “positive showing of

the existence of [a hazardous condition].” Leger, 343 F. App’x at 954.

      Other courts have reached similar results.         See, e.g., Adams v.

Dolgencorp, L.L.C., 559 F. App’x 383, 386 (5th Cir. 2014) (affirming

summary judgment when “footage does not show the substance,” and thus

“the temporal inference [the plaintiff] seeks to draw from the footage would

be inappropriate”); Babin v. Winn-Dixie Louisiana, Inc., 764 So. 2d 37, 40

(La. 2000) (per curiam) (permitting summary judgment when, absent

speculation, the plaintiff was “unable to make a positive showing that the

condition did exist for some period of time p[rior] to his fall”); Dawson v.

Brookshire Grocery Co., 718 So.2d 623, 626 (La. App. 2 Cir. 1998)

(“[P]laintiff failed to present positive evidence that water or moisture was




                                      12
      Case 2:18-cv-01823-SSV-JVM Document 48 Filed 11/23/20 Page 13 of 13




present on the floor or had remained on the floor for any length of time prior

to her fall.”).

       In sum, because “the evidence in the record is insufficient with respect

to an essential element of the nonmoving party’s claim,” Celotex, 477 U.S. at

325, the Court grants defendant’s motion for summary judgment.



IV.    CONCLUSION

       For the foregoing reasons, defendant’s motion for summary judgment

is GRANTED. Plaintiff’s complaint is DISMISSED WITH PREJUDICE.



        New Orleans, Louisiana, this _____
                                       23rd day of November, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      13
